After verdict and judgment, the defendants moved in arrest of judgment. The court, as a matter of discretion, set aside the verdict and sentence, granting a new trial. A new bill was found at the same term, upon testimony of same witnesses, stating the same charge more explicitly. The defendants were again put to trial, treating the two bills as several counts in the same indictment. This was admissible. S. v. Johnson, 50 N.C. 221; S. v.Brown, 95 N.C. 685; S. v. McNeill, 93 N.C. 552. As the second count is unquestionably good, it is immaterial to consider whether the first count was good or not. There having been a general verdict of guilty on two counts, the law will place the verdict upon the good count. S. v. Edwards,113 N.C. 653; S. v. Toole, 106 N.C. 736. The reason of this is that a general verdict on two counts is, in effect, two verdicts of guilty — one as to each count — and the verdict on the valid count supports the judgment. The defendants, if they had so chosen, might have had the jury to respond severally to each count. S. v. Basserman, 54 Conn. 88; S.v. Toole, supra, and cases there cited.
As to the plea of former conviction, the former verdict was against the defendants, and having been set aside in the discretion of the (846) court, nothing remains to support the plea of former conviction. If the first count was defective, so that judgment should have been arrested, the defendants have not been in former jeopardy. S. v.England, 78 N.C. 552.
It was perfectly proper to send a second bill at the same term. S. v.Harris, 91 N.C. 656. Indeed, this Court has recommended, if a bill is of doubtful validity, to send a second bill at the same term, and not to postpone trial thereon, as a matter of course, till another term. S. v.Skidmore, 109 N.C. 797; S. v. Flowers, ib., 841, 845. Justice should be administered promptly and without unnecessary cost to the public, to the defendant or the witnesses. S. v. Caldwell, 112 N.C. 854.
No error.
Cited: S. v. Marsh, 132 N.C. 1004; S. v. Holder, 133 N.C. 711; S. v.R. R., 152 N.C. 786; S. v. Stephens, 170 N.C. 746;S. v. Blauntia, ib., 751. *Page 523